Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-6 are allowed.
Claim 1 is cancelled.
Applicant’s amendment including amended claims filed on 11/04/2021 has been entered.
Claim objections are withdrawn.
Claim rejections under non-statutory double patenting are withdrawn.
Claim rejections under 35 U.S.C. 101 are withdrawn.
Claim rejections under 35 U.S.C. 103 are withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per independent claim 2, the prior arts of record do not teach

    PNG
    media_image1.png
    337
    743
    media_image1.png
    Greyscale

The prior art of record KIM et al. (US 20150236721 A1) teach a transmitting apparatus. The transmitting apparatus includes: an encoder configured to generate a low density parity check 
However KIM et al. do not explicitly teach

    PNG
    media_image1.png
    337
    743
    media_image1.png
    Greyscale
as recited in the independent claim 2.

Petrov (US 20140126672 A1) teaches that

    PNG
    media_image2.png
    187
    565
    media_image2.png
    Greyscale

(abstract).
However Petrov does not explicitly teach

    PNG
    media_image1.png
    337
    743
    media_image1.png
    Greyscale
as recited in the independent claim 2.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 2 is allowable over the prior arts of record. Claims 3-5 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 6, the prior arts of record do not teach

    PNG
    media_image1.png
    337
    743
    media_image1.png
    Greyscale



Thus, claims 2-6 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nimbalker et al. (US 20080072122 A1, publication date: March 20, 2008) disclose that a method and apparatus for decoding data is provided herein to show how to turbo decode LDPC codes that contain a partial dual diagonal parity-check portion, and how to avoid memory access contentions in such a turbo decoder. During operation, a decoder will receive a signal vector corresponding to information bits and parity bits and separate the received signal vector into two groups, a first group comprising signals corresponding to the information bits and one or more parity bits, a second group comprising a remainder of the parity bits. The first group of received signals is passed to a first decoder and the second group of received signals is passed to a second decoder. The decoders are separated by an interleaver and a deinterleaver. Iterative decoding takes place by passing messages between the decoders, through the interleaver and the deinterleaver, and producing an estimate of the information bits from the output of the first decoder (abstract).



Scarpa et al. (US 20090172492 A1, publication date: July 2, 2009) disclose that systems, methods and apparatus are described to interleave LDPC coded data for reception over a mobile communications channel, such as, for example, a satellite channel. In exemplary embodiments of the present invention, a method for channel interleaving includes segmenting a large LDPC code block into smaller codewords, randomly shuffling the code segments of each codeword and then convolutionally interleaving the randomly shuffled code words. In exemplary embodiments of the present invention, such random shuffling can guarantee that no two consecutive input code segments will be closer than a defined minimum number of code segments at the output of the shuffler. In exemplary embodiments of the present invention, by keeping data in, for example, manageable sub-sections, accurate SNR estimations, which are needed for the best possible LDPC decoding performance, can be facilitated based on, for example, iterative bit decisions (abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111